Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Sherry Studli appeals the district court’s order dismissing her civil action and issuing a pre-filing injunction. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Studli v. Children & Youth Servs., No. 1:12-cv-01093-JKB, 2012 WL 5420322 (D.Md. Nov. 6, 2012). We deny Studli’s motions to *271strike Appellees’ informal response briefs and for oral argument. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.